DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 
Response to Amendment
With respect to Applicant’s amendment to Claim 5 in regards to 35 U.S.C. 112, rejection with respect to the same has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US PGPUB 2015/0169458) in view of Kim et al. (US PGPUB 2015/0052310).

a plurality of cache sets ([0015] “the cache memory 130 of the circuit 104 is split into several cache windows 132a-132n. Each of the cache windows 132a-132n are in turn split into several cache-lines 134a-134m,” wherein the cache windows are the cache sets.), 
each cache set comprising:
one valid bit ([0016] “the meta-data 137 comprises a first valid bitmap 138 … The first valid bitmap 138 includes a first valid flag or bit associated with each cache-line 134a-134m.”),
wherein the valid bit indicates whether data has been updated to the corresponding cache set from the memory ([0019] “The cache-line is made valid by first reading the data from the corresponding LBAS on the storage medium 106 and writing the same data to the corresponding cache device”); 
N dirty bits ([0016] “the meta-data 137 comprises … a second dirty bitmap 140 … The second dirty bitmap 140 includes a second dirty flag or bit associated with each cache-line 134a-134m.”)
N data sets respectively corresponding to the N dirty bits and each including data of a data chunk size substantially identical to a data chunk size of the host ([0027] “Consider sub-cache line size of 4 KB and a host write I/O size of 4 KB.”),
wherein a data chunk size of the memory is N times as large as the data chunk size of the host, where N is an integer greater than or equal to 2 ([0028] “The circuit 100 is most efficient when storage subsystem block size in the host 110 is a multiple of the size of the sub-cache-lines 136a-136n. The procedure to set the storage subsystem block size (e.g., where both 
wherein the N dirty bits respectively indicate whether data of the N data sets is substantially identical to data of the memory ([0024] “A host write I/O (4 KB) is first transferred to the cache device. The remaining part of the cache-line (e.g., 60 KB) is then read from the backend disk/VD and transferred to the cache device to mark the complete cache-line valid (and dirty). The cache-line metadata (which indicates the new dirty cache-line) is then transferred to the cache device (typically 4 KB).”).

With further regard to claim 1, Purkayastha does not teach the tag as described in claim 1. Kim teaches
a tag ([0034] “Which set of the first cache 110 to use may be automatically determined according to an address requested from the processor core 10 (see FIG. 1). As illustrated in FIG. 3, each of the ways may include a tag address, a dirty flag, and data therein,” see also Figs. 2-3 of Kim.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the cache memory as disclosed by Purkayastha with the tag as taught by Kim since the use of a ‘tag address’, or the equivalent, is well-known in the art to improve cache memory performance by enabling the cache memory to be more quickly searched through the use of a divided addressing scheme.


the plurality of cache sets which are classified by a plurality of indexes corresponding to specific bits of an address transferred by the host, wherein a cache set to be accessed has an index value corresponding to the address transferred by the host which is classified into the index ([0030] “The address 306 specified by the exemplary load/store instruction 314 is substantially similar to that for a unified cache and comprises a ‘tag’ field 308, for specifying a referenced data item, a ‘set-index’ field 3082 for specifying a maximum number of partitions 304 in the cache 300.” [0033] “The sets in a partition are probed using regular ‘tag’ and ‘set-index’ fields from the load/store instruction.”), and 
wherein a N data set to be accessed is determined by offset bits of the address transferred by the host ([0030] “The address 306 specified by the exemplary load/store instruction 314 … comprises … an ‘offset’ field 3083 for specifying a block size of the data item.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the cache memory as disclosed by Purkayastha in view of Kim with the indexing as taught by Kailas since “the present invention represents a significant advancement in the field of data processing systems” (Kailas [0050]).

With regard to Claim 4, Purkayastha in view of Kim and Kailas teaches all the limitations of Claim 1 as described above. Kailas further teaches wherein the tag corresponds to remaining transferred by the host ([0030] “The address 306 specified by the exemplary load/store instruction 314 … comprises a ‘tag’ field 308,” see also Fig. 3 showing the Address 306 comprising the tag, set-index and offset fields.).

With regard to Claims 10 and 18, these claims are equivalent in scope to Claims 1 and 4 rejected above, merely having a different independent claim type, and as such Claims 10 and 18 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1 and 4. 
With further regard to Claim 10, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Kim reference also anticipates these additional elements of Claim 10, for example, wherein the memory system comprises: 
a hit/miss check circuit configured to check hit or miss of the cache memory ([0049] “The cache controller 200 may compare the tag addresses of the plurality of ways included in the first set to the read request address, and determine whether there exists a first way corresponding to the read request address, at step S130 (i.e., Hit in the 1st Set?).”); and
an eviction circuit configured to decide a cache set to be evicted among the plurality of cache sets and evict the decided cache set when an eviction operation of the cache memory is required ([0059] “When the first set has no vacant set (i.e., Yes, the 1st set is full), the cache controller 200 may evict the least recently used way from the first set of the first cache 110, and may store the data read from the storage device 30 in the vacant way of the first set at step S163.”).



Claims 5 and 7 are rejected under 35 U.S.C. 103 as being anticipated by Chang et al. (US PGPUB 2018/0293175) in view of Kim, in view of Purkayastha, in view of Kailas and in view of common knowledge in the art.
With regard to Claim 5, Chang teaches an eviction method of a cache memory for communication between a host and a memory, the eviction method comprising: 
giving a score to each of a plurality of cache sets on the basis of time required for evicting the corresponding cache set ([0006] “choosing a cache line of a plurality of cache lines of data for eviction from a frontend memory, the method including assigning a baseline replacement score to each way of a plurality of ways of a cache, the ways respectively storing 
evicting a cache set determined from among the plurality of cache sets based the score given to each of the plurality of cache sets ([0070] “because the second way in the present example has the highest eviction decision score, the second way is the way whose data is chosen to be evicted.”),
wherein a data chunk size of the memory is N times as large as the data chunk size of the host ([0051] “write request 112 from a processor 110 has a granularity of 64 bytes (64B), while (for ZNAND technology) the granularity of the writeback 114 of the WB 140 corresponds to a 2-kilobyte (2 KB) cache line 114. Accordingly, for data to be written 114 to the ZNAND 130, the data has to be written 114 in a 2 KB chunk,” wherein the ‘chunk size of the memory’ in Chang is 32 times as large as the ‘data chunk size of the host’, i.e. 64B x 32 = 2KB)
wherein the giving of the score comprises

giving a low score to a cache set which requires the read and write operations for the eviction operation ([0067] “the first way has a validity score of 20 (e.g., out of 32 64-byte sub-lines of the cache line, 20 of the sub-lines are valid),” wherein the ‘validity score’ of 20 is a ‘low score’ since a read operation will first be necessary to read the remaining 12 out of 32 cache sub-lines before an eviction write operation can be carried out.).


giving a high score to a cache set which does not require a read operation and a write operation for eviction ([0058] “the cache controller 200 may check whether the first set has a vacant way, at step S171 (i.e., 1.sup.st Set Full?). When the first set has a vacant way (i.e., No, the 1.sup.st set is not full), the cache controller 200 may store the data read from the storage device 30 in the vacant way of the first set at step S172,” wherein the ‘cache way’ in Kim is equivalent to the ‘cache set’.). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Chang with the eviction prioritization for a cache set that doesn’t require any read/write operations as taught by Kim because it is well-known that it is advantageous to select a cache set for eviction that doesn’t require any associated read/write operations since this requires the least amount of time, thereby improving system performance.

With further regard to claim 5, Chang in view of Kim does not teach the addressing and status bit operations as described in claim 5. Purkayastha teaches wherein each of the plurality of cache sets comprises: 
one valid bit ([0016] “the meta-data 137 comprises a first valid bitmap 138 … The first valid bitmap 138 includes a first valid flag or bit associated with each cache-line 134a-134m.”),

N dirty bits ([0016] “the meta-data 137 comprises … a second dirty bitmap 140 … The second dirty bitmap 140 includes a second dirty flag or bit associated with each cache-line 134a-134m.”),
N data sets respectively corresponding to the N dirty bits and each including data of a data chunk size substantially identical to the data chunk size of the host ([0027] “Consider sub-cache line size of 4 KB and a host write I/O size of 4 KB.”),
wherein the N dirty bits respectively indicate whether data of the N data sets is substantially identical to data of the memory ([0024] “A host write I/O (4 KB) is first transferred to the cache device. The remaining part of the cache-line (e.g., 60 KB) is then read from the backend disk/VD and transferred to the cache device to mark the complete cache-line valid (and dirty). The cache-line metadata (which indicates the new dirty cache-line) is then transferred to the cache device (typically 4 KB).”), and
wherein the giving of the score comprises determining an operation required for evicting a corresponding cache set using the valid bit and the N dirty bits of the corresponding cache set ([0017] “Whenever a cache window 132a-132n is to be flushed (e.g., either during system recovery following a system reboot, or to free up active cache windows as part of a least recently used replacement or maintaining a minimum number of free cache windows in write back mode), the determination of which cache-lines to flush is based on picking all the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Chang in view of Kim with the addressing and status bit operations as taught by Purkayastha thereby “providing a system and method that may … improve caching device endurance” (Purkayastha [0011]).

With further regard to claim 5, Chang in view of Kim and Purkayastha does not teach the tag and indexing as described in claim 5. Kailas teaches the eviction method comprising:
a tag corresponding to bits of an address transferred by the host ([0030] “The address 306 specified by the exemplary load/store instruction 314 … comprises a ‘tag’ field 308,” see also Fig. 3 showing the Address 306 comprising the tag, set-index and offset fields.);
wherein the plurality of cache sets are classified by a plurality of indexes corresponding to specific bits of the address transferred by the host, wherein a cache set to be accessed has an index value corresponding to the address transferred by the host which is classified into the index ([0030] “The address 306 specified by the exemplary load/store instruction 314 is substantially similar to that for a unified cache and comprises a ‘tag’ field 308, for specifying a referenced data item, a ‘set-index’ field 3082 for specifying a maximum number of partitions 304 in the cache 300.” [0033] “The sets in a partition are probed using regular ‘tag’ and ‘set-index’ fields from the load/store instruction.”); and 
wherein a N data set to be accessed is determined by offset bits of the address transferred by the host ([0030] “The address 306 specified by the exemplary load/store instruction 314 … comprises … an ‘offset’ field 3083 for specifying a block size of the data item.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Purkayastha in view of Kim with the indexing as taught by Kailas since “the present invention represents a significant advancement in the field of data processing systems” (Kailas [0050]).

With further regard to claim 5, Chang in view of Kim, Purkayastha and Kailas does not teach the various determinations regarding necessary read/write operations in light of the valid/dirty bits as described in claim 9. Common knowledge in the art teaches wherein the evicting of the cache set comprises 
determining that a cache set, in which the valid bit is activated and the N dirty bits are deactivated, does not require a read operation and a write operation for eviction (It is well-known and common knowledge in the art that cached data which is both valid and not dirty does not require either a read or write operation for eviction since this data status indicates that the data in the cache is the same as the data already stored in the memory.); 
determining that a cache set, in which the valid bit is activated and an activated dirty bit exists in the N dirty bits, requires the write operation, but not the read operation, for an eviction operation (It is well-known and common knowledge in the art that cached data which is both valid and dirty may not require a read operation but does require a write operation for 
determining that a cache set, in which the valid bit is deactivated and the N dirty bits are all activated, requires the write operation, but not the read operation, for the eviction operation (It is well-known and common knowledge in the art that cached data which is both not valid and ‘completely’ dirty does not require a read operation but does require a write operation for eviction since this data status indicates that the data in the cache has been updated as compared to the data stored in the memory.); and
determining that a cache set, in which the valid bit is deactivated and some of the N dirty bits are activated, requires the read operation and the write operation for the eviction operation (It is well-known and common knowledge in the art that cached data which is both not valid and ‘partially’ dirty requires both a read and a write operation for eviction since this data status indicates that the data in the cache has been partially updated as compared to the data stored in the memory, and as such requires a read of the remaining valid data from memory before a fully valid updated cache line can be written back to the memory during eviction.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Chang in view of Kim, Purkayastha and Kailas with the various determinations regarding necessary read/write operations in light of the valid/dirty bits as this was well-known and obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The Office further notes that it is common knowledge to make a determination on 

With regard to Claim 7, Chang in view of Kim, Purkayastha, Kailas and common knowledge in the art teaches all the limitations of Claim 5 as described above. Chang further teaches wherein the evicting of the cache set comprises determining the cache set to be evicted based on the score given to each of the plurality of cache sets and a least recently used (LRU) rule ([0068] “The present embodiment may perform an eviction decision by weighting either or both of the baseline replacement policy score (the LRU score in the present example) and the validity score of each of the respective ways, by adding the two weighted scores for each of the ways together to have a respective summed score/eviction decision score for each way, and then choosing the way with the highest eviction decision score for eviction of the data stored therein.”).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha in view of Kim and Kailas as applied to Claim 10 above, and further in view of Chang.
With regard to claim 13, Purkayastha in view of Kim and Kailas teaches all the limitations of claim 10 as described above. Purkayastha in view of Kim and Kailas does not teach the additional eviction operations as described in claim 13. Chang teaches wherein the eviction circuit comprises: 
an eviction time determination circuit configured to give a score to each of the plurality of cache sets on the basis of time required for evicting the corresponding cache set ([0006] “choosing a cache line of a plurality of cache lines of data for eviction from a frontend memory, 
an eviction decision circuit configured to decide a cache set to be evicted among the plurality of cache sets based on the scores ([0070] “because the second way in the present example has the highest eviction decision score, the second way is the way whose data is chosen to be evicted.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the memory system as disclosed by Purkayastha in view of Kim and Kailas with the additional eviction operations as taught by Chang in order to “provide a novel method for selection of data for eviction, and are thereby able to reduce power overhead of RMW operations while improving system performance” (Chang [0026]).

With regard to Claim 14, Purkayastha in view of Kim, Kailas and Chang teaches all the limitations of Claim 13 as described above. Chang further teaches wherein the eviction circuit further comprises: 
an access history storage circuit configured to store access histories of the plurality of cache sets, wherein the eviction decision circuit further considers the access histories when deciding the cache set to be evicted ([0068] “The present embodiment may perform an eviction decision by weighting either or both of the baseline replacement policy score (the LRU score in the present example) and the validity score of each of the respective ways, by adding the two weighted scores for each of the ways together to have a respective summed score/eviction decision score for each way, and then choosing the way with the highest eviction decision score for eviction of the data stored therein,” wherein the ‘LRU score’ is associated with access histories.).

With regard to Claim 15, Purkayastha in view of Kim, Kailas and Chang teaches all the limitations of Claim 13 as described above. Chang further teaches wherein the eviction time determination circuit 
gives an intermediate score to a cache set in which the write operation, but not the read operation, is required for evicting the corresponding cache set of the plurality of cache sets  ([0054] “when the cache controller writes 2 KB data from the write buffer (WB) to the ZNAND, the 2 KB data should be fully valid. As a result, if the 2 KB data in the WB 140 is only partially valid (e.g., because the processor 110 writes 118 to the WB 140 in 64 B granularity), the cache 
gives a low score to a cache set in which the read and write operations are required for evicting the corresponding cache set of the plurality of cache sets ([0067] “the first way has a validity score of 20 (e.g., out of 32 64-byte sub-lines of the cache line, 20 of the sub-lines are valid),” wherein the ‘validity score’ of 20 is a ‘low score’ since a read operation will first be necessary to read the remaining 12 out of 32 cache sub-lines before an eviction write operation can be carried out.).

With further regard to claim 15, Kim further teaches wherein the eviction time determination circuit 
. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha in view of Kim, Kailas and Chang as applied to Claim 15 above, and further in view of common knowledge in the art.
With regard to claim 16, Purkayastha in view of Kim, Kailas and Chang teaches all the limitations of claim 15 as described above. Purkayastha in view of Kim, Kailas and Chang does not teach the various determinations regarding necessary read/write operations in light of the valid/dirty bits as described in claim 16. Common knowledge in the art teaches wherein the eviction time determination circuit
determines that a cache set, in which the valid bit is activated and the N dirty bits are deactivated, does not require a read operation and a write operation for eviction (It is well-known and common knowledge in the art that cached data which is both valid and not dirty does not require either a read or write operation for eviction since this data status indicates that the data in the cache is the same as the data already stored in the memory.); 
determines that a cache set, in which the valid bit is activated and an activated dirty bit exists in the N dirty bits, requires the write operation, but not the read operation, for an 
determines that a cache set, in which the valid bit is deactivated and the N dirty bits are all activated, requires the write operation, but not the read operation, for the eviction operation (It is well-known and common knowledge in the art that cached data which is both not valid and ‘completely’ dirty does not require a read operation but does require a write operation for eviction since this data status indicates that the data in the cache has been updated as compared to the data stored in the memory.);  
determines that a cache set, in which the valid bit is deactivated and some of the N dirty bits are activated, requires the read operation and the write operation for the eviction operation (It is well-known and common knowledge in the art that cached data which is both not valid and ‘partially’ dirty requires both a read and a write operation for eviction since this data status indicates that the data in the cache has been partially updated as compared to the data stored in the memory, and as such requires a read of the remaining valid data from memory before a fully valid updated cache line can be written back to the memory during eviction.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the memory system as disclosed by Purkayastha in view of Kim, Kailas and Chang with the various determinations regarding necessary read/write operations in light of the valid/dirty bits as this was well-known and .
	
Response to Arguments
Applicant’s arguments with respect to Claims 1, 4-5, 7, 10 and 13-18 have been fully considered but are moot in view of the new ground(s) of rejection as set forth above. It is noted that Applicant's arguments are directed towards limitations newly added via amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J SIMONETTI/             Primary Examiner, Art Unit 2137                                                                                                                                                                                           	March 24, 2021